The Opinion of the Court was delivered by Treat, C. J. The Court rendered a judgment in favor of Stevens and Brown against Peck, administrator of Stephenson, for $6,321-34 and costs; and awarded execution therefor against the goods and chattels, lands and tenements of the estate of the decedent. The award of execution was erroneous, as will clearly appear by reference to the decisions of this Court in the following cases: Greenwood v. Spiller, 2 Scam. 502; Burnap v. Dennis, 3 do. 478; McDowell v. Wight, 4 do. 403; Powell v. Kettelle, 1 Gilm. 491; Welch v. Wallace, 3 do. 490. The judgment of the County Court will, therefore, be reversed with the costs of this writ of error, and a judgment will be entered in this Court in favor of the plaintiffs against the defendant for the sum of $6,321-34 and the costs in the Court below, and interest from the 29th of July, 1846, to b© paid in the due course of administration. Judgment reversed.